







WAIVER AGREEMENT


THIS WAIVER AGREEMENT dated as of June 8, 2017 (the “Agreement”) is entered into
among Bravo Brio Restaurant Group, Inc., an Ohio corporation (the “Borrower”),
the Guarantors party hereto, the Lenders party hereto and Wells Fargo Bank,
National Association, as Administrative Agent. All capitalized terms used herein
and not otherwise defined herein shall have the meanings given to such terms in
the Credit Agreement (as defined below).




RECITALS


WHEREAS, the Borrower, the Guarantors (as defined therein), the Lenders and
Wells Fargo Bank, National Association, as Administrative Agent for the Lenders,
entered into that certain Credit Agreement dated as of November 5, 2014 (as
amended by that certain First Amendment to Credit Agreement and Waiver dated as
of October 31, 2016 and as further amended or modified from time to time, the
“Credit Agreement”);


WHEREAS, the Borrower has informed the Administrative Agent that it has failed
to comply with Section 4.2(d) of the Credit Agreement in connection with
requests for, and borrowings of, Swingline Loans made between May 8, 2017 and
June 2, 2017, in each case which failure has resulted in an Event of Default
under Section 7.1(b) of the Credit Agreement as of such applicable date
(collectively, the “Existing Events of Default”);


WHEREAS, the Borrower has requested that the Required Lenders waive the Existing
Events of Default; and


WHEREAS, the Required Lenders are willing to waive the Existing Events of
Default subject to the terms and conditions set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Waiver.


(a)    Subject to the other terms and conditions of this Agreement, the
Administrative Agent and the Required Lenders hereby waive the Existing Events
of Default; provided this waiver shall only be effective from the date hereof
until the earlier of (i) July 14, 2017 or (ii) the occurrence of any other
Default or Event of Default under the Credit Agreement (such period, the
“Effective Period”).


(b)    Upon the earlier to occur of the events set forth in clause (a) above,
(i) each of the Existing Events of Default shall be reinstated  as if such
Existing Event of Default had not been waived hereby and shall constitute an
Existing Event of Default occurring on the applicable date of such Existing
Event of Default and  (ii) the  Administrative Agent and the Lenders shall be
immediately entitled to exercise any or all of their rights and remedies arising
in respect thereof, including, without limitation,  the right, at the option of
the Required Lenders,  to charge default interest in accordance with Section
2.7(b) of the Credit Agreement beginning as of such applicable date.


(c)    The Administrative Agent and the Required Lenders hereby agree that the
Credit Parties shall not be required to comply with Section 4.2(d) of the Credit
Agreement with respect to any Extension of Credit requested to be made during
the Effective Period.


(d)    Notwithstanding anything to the contrary provided in the Credit
Agreement, the Borrower hereby acknowledges and agrees that during the Effective
Period, after giving effect any Revolving Loan and/or Swingline Loan made during
the Effective Period, the sum of (i) the aggregate principal amount of all
Revolving Loans then outstanding and (ii) the aggregate principal amount of all
Swingline Loans then outstanding (the sum of (i) and (ii) at any time, the
“Aggregate Loan Exposure”) shall not exceed $15,000,000 (such amount, the
“Effective Period





--------------------------------------------------------------------------------





Committed Loan Amount”) at any time during the Effective Period. The Borrower
hereby further acknowledges and agrees that if at any time during the Effective
Period the Aggregate Loan Exposure exceeds the Effective Period Committed Loan
Amount, the Borrower shall immediately prepay the Revolving Loans and Swingline
Loans in an amount sufficient to eliminate such excess (such payment to be
applied as set forth in Section 2.6(b)(ii) of the Credit Agreement).


(e)    The above waiver shall not modify or affect the Credit Parties’
obligations to comply fully with any duty, term, condition or covenant contained
in the Credit Agreement or any other Credit Document. The waiver is limited
solely to the Existing Events of Default, and nothing contained in this
Agreement shall be deemed to constitute a waiver of any other Default or Event
of Default that may exist (other than the Existing Events of Default) or any
other rights or remedies the Administrative Agent or any Lender may have under
the Credit Agreement or any other Credit Documents or under applicable law.


2.    Condition Precedent. This Agreement shall be effective as of the date set
forth above upon receipt by the Administrative Agent of counterparts of this
Agreement duly executed by the Borrower, the Guarantors, the Required Lenders
and the Administrative Agent.


3.    Miscellaneous.


(a)    The Credit Agreement, and the obligations of the Credit Parties
thereunder and under the other Credit Documents, are hereby ratified and
confirmed and shall continue and remain in full force and effect according to
their terms.


(b)    Each Credit Party hereby represent and warrant as follows:


(i)    Each Credit Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.


(ii)    This Agreement has been duly executed and delivered by the Credit
Parties and constitutes each of the Credit Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


(iii)    No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Credit Party of this Agreement.


(c)    The Credit Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Credit Parties set forth in Article III of
the Credit Agreement and in each other Credit Document are true and correct as
of the date hereof with the same effect as if made on and as of the date hereof,
except to the extent such representations and warranties expressly relate solely
to an earlier date and (ii) no event has occurred and is continuing which
constitutes a Default or an Event of Default.


(d)    Each of the Borrower and the Guarantors hereby ratifies the Credit
Agreement and each other Credit Document to which it is a party and acknowledges
and reaffirms (a) that it is bound by all terms of the Credit Agreement and each
other Credit Document to which it is a party applicable to it and (b) that it is
responsible for the observance and full performance of its respective
obligations under the Credit Documents.


(e)    Each of the Borrower and the Guarantors hereby releases the
Administrative Agent and each Lender, and each of such Person’s officers,
employees, representatives, affiliates, advisors, trustees, agents, managers,
counsel and directors from any and all actions, causes of action, claims,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected,





--------------------------------------------------------------------------------





to the extent that any of the forgoing arises out of or is founded upon the
Credit Agreement, any other Credit Document or the lending relationship
established thereunder.


(f)    This Agreement shall constitute a Credit Document under the terms of the
Credit Agreement.


(g)    The Borrower agrees to pay all reasonable costs and expenses of
Administrative Agent in connection with the preparation, execution and delivery
of this Agreement, including without limitation the reasonable fees and expenses
of the Administrative Agent’s legal counsel.


(h)    This Agreement and the other Credit Documents embody the entire agreement
among the parties hereto and supersede all prior agreements and understandings,
oral or written, if any, relating to the subject matter hereof.


(i)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy or other electronic means shall be
effective as an original and shall constitute a representation that an executed
original shall be delivered.


(j)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


[Signature pages follow]









--------------------------------------------------------------------------------











Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.




BORROWER:    BRAVO BRIO RESTAURANT GROUP, INC.


By:    /s/ James J. O’Connor            
Name: James J. O’Connor
Title: Chief Financial Officer
    







--------------------------------------------------------------------------------











ADMINISTRATIVE
AGENT AND LENDERS:            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Lender


By:    /s/ Darcy McLaren                         
Name: Darcy McLaren                         
Title: Director                        





--------------------------------------------------------------------------------









BANK OF AMERICA, N.A.                        
                        
By:    /s/ Anthony Luppino                    
Name:    Anthony Luppino            
Title:    Assistant Vice President                    





--------------------------------------------------------------------------------









THE HUNTINGTON NATIONAL BANK
                        
By:    /s/ Amanda M. Sigg         
Name:    Amanda M. Sigg            
Title:    Vice President    
                        







--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION


By:    /s/ Marianne T. Meil            
Name:    Marianne T. Meil            
Title:    Senior Vice President                        















